IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 391 EAL 2020
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
TERRY JOHNSON,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 392 EAL 2020
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
TERRY JOHNSON,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 393 EAL 2020
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
TERRY JOHNSON,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 394 EAL 2020
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                          :
                                          :
TERRY JOHNSON,                            :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 395 EAL 2020
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
TERRY JOHNSON,                            :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 396 EAL 2020
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
TERRY JOHNSON,                            :
                                          :
                  Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,             : No. 397 EAL 2020
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
            v.                            :
                                          :
                                          :
TERRY JOHNSON,                            :
                                          :
                  Petitioner              :


                                   ORDER




[391 EAL 2020, 392 EAL 2020, 393 EAL 2020, 394 EAL 2020, 395 EAL 2020, 396 EAL
                          2020 and 397 EAL 2020] - 2
PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.




[391 EAL 2020, 392 EAL 2020, 393 EAL 2020, 394 EAL 2020, 395 EAL 2020, 396 EAL
                          2020 and 397 EAL 2020] - 3